                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,                     Case No. 4:18-cr-00346-DCN

         Plaintiff,                             MEMORANDUM DECISION AND
                                                ORDER
         v.

  DAVID HANSEN,

         Defendant.


                                 I. INTRODUCTION

       This matter comes before the Court on Plaintiff David Hansen’s Motion for

Protective Order. Dkt. 18. In his Motion, Hansen moves for a protective order prohibiting

the Government’s filter team from disclosing potentially privileged materials to members

of its prosecution team.

       For the reasons set forth below, the Court DENIES Hansen’s Motion for

Protective Order.

                                  II. BACKGROUND

       Yellowstone Partners, LLC, is an investment advisory firm located in Idaho Falls,

Idaho. On November 9, 2016, the Government executed a warrant to search Yellowstone

Partners’ premises. Dkt. 26, at 3. At that time, David Hansen was the owner and Chief

Executive Officer of Yellowstone Partners, and his computer hard drive was forensically

imaged during the search. Dkt. 18-1, at 2; Dkt. 26, at 3. The Chief Compliance Officer’s

computer hard drive and the Yellowstone Partners’ server were also forensically imaged.



MEMORANDUM DECISION AND ORDER - 1
Dkt. 26, at 3.

       A few weeks later, on November 30, 2016, Hansen’s counsel sent an email to

Joshua Hurwit, the Government’s lead attorney on this case. Dkt. 18-1, at Ex. 2. In that

email, Hansen’s counsel provided names of law firms and attorneys so that the

Government could search the hard drives and server for privileged materials. Id.

Hansen’s counsel explicitly elected for the Government to use a taint review process: “It

is our expectation that the government will comply with its obligations under the law for

the handling and return of such materials including through the use of a taint process and

team.” Id.

       Using the provided names, an FBI Information Technology Specialist-Forensic

Examiner flagged 56,000 “presumptively protected items” for the filter team to review

for privilege. Id. at Ex. 1; Dkt. 26, at 3.

       Then in February 2017, the Government created a filter team and a four-stage

filter review process:

       1. The filter team would review the items and label them “protected,” “potentially
          protected,” or “non-protected.”
       2. The AUSA would take the items identified in stage one as “potentially
          protected” and sort them as “protected” or “non-protected.” Then the AUSA
          would conduct a quality control review of the items labeled “protected” and
          “non-protected.”
       3. The AUSA would give Hansen’s counsel the “non-protected” items so that
          they could make privilege objections.
       4. The AUSA would give the prosecution the “non-protected” items for which
          Hansen’s counsel did not assert privilege objections.

Dkt. 26, at 3–4.

       The filter team completed stage one between March 2, 2017, and July 7, 2017. Id.



MEMORANDUM DECISION AND ORDER - 2
at 4; Dkt. 18-1, at Ex. 1. In August 2017, the AUSA, James Schaefer, completed sorting

the “potentially protected” items. Dkt. 26, at 4. Between September 2017, and June 2018,

Schaefer conducted a quality control review. Id. at 5. He reviewed the “non-protected”

items on Hansen’s computer and concluded that 30% of those should have been labeled

“protected.” Id. Because of that error rate, Schaefer had the filter team review again the

Chief Compliance Officer’s hard drive and the server. Id.

       Since he had completed the review of the “non-protected” items found on

Hansen’s computer, Schaefer provided Hansen’s counsel with those 5,473 documents on

September 7, 2018. Id. at 6; Dkt. 18-1, at 4, Ex. 3. The document production was

accompanied with a letter explaining that the documents came from only Hansen’s hard

drive though documents that were also seized from the Chief Compliance Officer’s hard

drive and the server. Dkt. 26, at 6; Dkt. 18-1, at Ex. 3. That letter also set an October 5,

2018, deadline for Hansen’s counsel to make any privilege objections. Dkt. 18-1, at Ex.

3.

       Hansen’s counsel wrote back to Schaefer explaining that the October 5, 2018,

deadline was unreasonable. Dkt. 26-2. However, Hansen’s counsel still agreed to “review

the materials provided in a timely fashion.” Id. Hansen and his counsel thereafter

reviewed those “non-protected” items for privilege objections and returned documents

and interim privilege logs on October 29, November 5, November 21, and December 20,

2018. Dkt. 26-3, 26-4, 26-5, & 26-6. Of the 5,473 documents, Hansen’s counsel deemed

805 privileged. Dkt. 18-1, at 5. The remaining documents were provided to the

prosecution. Dkt. 26, at 6.


MEMORANDUM DECISION AND ORDER - 3
       Hansen was indicted on November 15, 2018, on 23 counts of tax and wire fraud.

       On December 20, 2018, Schaefer gave Hansen’s counsel the “non-protected”

documents from the Chief Compliance Officer’s hard drive and the server. Id. at 7. There

were 20,463 documents comprising this production. Dkt. 18-1, at 5. Schaefer asked that

Hansen make any privilege objections to this second set of documents by February 15,

2019, and if Hansen needed more time, they were to contact Schaefer. Dkt. 18-1, at Ex. 4;

Dkt. 26-8.

       Rather than completing the privilege review or requesting more time, Hansen filed

this Motion for Protective Order Prohibiting Government Access to Potentially Privileged

Materials.

                                  III. LEGAL STANDARD

       Rule 16(d)(1) “Protective and Modifying Orders” provides that “[a]t any time the

court may, for good cause, deny, restrict, or defer discovery or inspection, or grant other

appropriate relief.” Fed. R. Crim. P. 16(d)(1). The “language of Rule 16(d)(1) . . . appears

to focus on enforcing the mandatory disclosure provisions of Rule 16 itself.” U.S. v.

Grace, 526 F.3d 499, 511 (9th Cir. 2008).

       “By its plain terms, Rule 16 speaks to specified kinds of discovery in criminal

cases, and its enforcement provisions [(d)(1) and (d)(2)] parallel this specificity rather

than addressing the general authority of the court. Rule 16(d)(1) refers to granting relief

related to ‘discovery or inspection,’ which is Rule 16’s title . . . .” Id.

                                       IV. ANALYSIS

       In his motion, Hansen first asserts that the Court has authority pursuant to Rule


MEMORANDUM DECISION AND ORDER - 4
16(d)(1) to grant his request for a Protective Order. He then gives three reasons for the

Court to find good cause for this order: (1) the government’s conduct has imposed a

significant burden; (2) the government’s conduct does not adhere to the warrant’s terms;

and (3) the requested review will be unnecessary. Each will be addressed in turn.

                       A. Rule 16(d)(1) Authority for Protective Orders

       Hansen argues that the Court has authority under Rule 16(d)(1) to enter a

protective order to prohibit the prosecution from receiving “non-protected” documents

that Hansen has yet to review for privilege objections. However, because these

documents are not part of discovery, the Court does not have authority under Rule

16(d)(1) to enter such an order.

       Rule 16 “addresse[s] the kinds of information the government and defendants are

obligated to provide to each other before trial by way of discovery and the district court’s

authority to enforce those obligations.” Grace, 526 F.3d at 510 (emphasis in original).

“With respect to the district court’s authority, Rule 16(d)(1) permits the court, ‘for good

cause, [to] deny, restrict, or defer discovery or inspection, or grant other appropriate

relief,’ and Rule 16(d)(2) grants the court broad authority to enforce ‘this rule,’ including

by any order ‘that is just under the circumstances.’” Id. (quoting Fed. R. Crim. P.

16(d)(1) & (2)). This “broad authority,” however, does not extend beyond discovery. See

id.

       Though “Rule 2 bolsters that authority,” it does not fundamentally change it. Id.

“The thrust of Rule 16—viewed in light of Rule 2—is to allow the district court to ensure

that the parties comply with the letter and spirit of [Rule 16].” Id.


MEMORANDUM DECISION AND ORDER - 5
       In addition to explicit authority, federal courts have inherent, supervisory

authority. U.S. v. Hasting, 461 U.S. 499, 505 (1983). With that authority, “federal courts

may, within limits, formulate procedural rules not specifically required by the

Constitution or the Congress.” Id. Federal courts cannot use this power, however, “to

develop rules that circumvent or conflict with the Federal Rules of Criminal Procedure.”

Carlisle v. U.S., 517 U.S. 416, 426 (1996). See also Bank of Nova Scotia v. U.S., 487

U.S. 250, 254 (1988); Thomas v. Arn, 474 U.S. 140, 148 (1985).

       Recognizing that limit to inherent, supervisory authority, the Ninth Circuit held in

Atchison, Topeka & Santa Fe Railway Co. v. Hercules Inc. that “inherent power to

control . . . dockets” cannot “nullify the procedural choices reserved to parties under the

federal rules.” 146 F.3d 1071, 1074 (9th Cir. 1998).

       Here, the Government seized the documents in dispute during the execution of a

search warrant. They originate from Hansen’s hard drive, the Chief Compliance Officer’s

hard drive, and the Yellowstone Partners’ server. No one has requested their production

through discovery.

       In Hansen’s Reply brief, he argues that Rule 2, Rule 41, and the Court’s inherent

authority support a Rule 16(d)(1) protective order in this case. Dkt. 29, at 7–8.

       Rule 2, however, only “allow[s] the district court to ensure that the parties comply

with the letter and spirit of [Rule 16].” Grace, 526 F.3d at 510. The “letter and spirit” of

Rule 16 relates to discovery obligations and reciprocity. See id. (“[T]he language of Rule

16(d)(1) and (2) . . . appears to focus on enforcing the mandatory disclosure provisions of

Rule 16 itself.”); Fed. R. Crim. P. 16. See also, e.g., U.S. v. Stever, 603 F.3d 747, 752


MEMORANDUM DECISION AND ORDER - 6
(9th Cir. 2010) (“[Rule] 16 grants criminal defendants a broad right to discovery.”); U.S.

v. Fort, 472 F.3d 1106, 1122 (9th Cir. 2007) (Fletcher, J., dissenting) (noting that Rule

16(a)(2) “protects work product” and Rule 16(d)(1) “protects witnesses”); U.S. v. Mahon,

2010 WL 520826, *1 (D. Ariz. 2010) (“Rule 16 should be read to create a symmetry

between the government’s disclosure obligations and those items that are protected from

disclosure.”); U.S. v. Salyer, 271 F.R.D. 148, 150 (E.D. Cal. 2010) (“Rule 16 of the

Federal Rules of Criminal Procedure governs criminal discovery. . . . [I]t now imposes

discovery obligations on the government and the defense.”). Therefore, Rule 2 does not

supplement Rule 16 in a way that would allow this Court to enter this particular

protective order.

       Rule 41 regards searches and seizures. Fed. R. Crim. P. 41. While that rule is

relevant to the materials seized during the warrant’s execution, it does not discuss

protective orders. Rather it prescribes a motion to return property for “[a] person

aggrieved by an unlawful search and seizure of property or by the deprivation of

property.” Fed. R. Crim. P. 41(g). It also provides that “[a] defendant may move to

suppress evidence in the court where the trial will occur, as Rule 12 provides.” Fed. R.

Crim. P. 41(h).

       Inherent authority also does not allow this Court to enter this protective order

because the order would actually conflict with Rule 41 and Rule 12. Using a protective

order to prevent the Government from using these documents would circumvent and

nullify the procedural option to move to suppress evidence. Hansen in his motion even

signals his intent to file a motion for suppression of this same evidence. Dkt. 18-1, at 9–


MEMORANDUM DECISION AND ORDER - 7
10.

        In conclusion, the Court does not have authority under Rule 16(d)(1) or under

alternative authority to grant this motion.

                                          B. Hansen’s Burden

        The above analysis aside, even assuming arguendo that the Court had the authority

to grant Hansen the relief he seeks, he has not met the requisite “good cause” standard for

the Court to approve such an order.

        As previously noted, Hansen contends that good cause exists for a protective order

in this case because: (1) the government’s conduct has imposed a significant burden; (2)

the government’s conduct does not adhere to the warrant’s terms; and (3) the requested

review will be unnecessary. The Court disagrees on each point.

        First, Hansen suggests good cause is present because the government’s deadline

puts an undue, significant burden upon him.

        Hansen blames the government for the timing of these problems since “[t]he

prosecution chose when to address the privilege issue and seek an indictment in this

case.” Id. As such, he argues he should not have to wait longer for his trial1 to

“accommodate the government’s pretrial production delays.” Id. at 8.

        “As with all evidentiary privileges, the burden of proving that the attorney-client



1
  Hansen’s trial is currently scheduled for July 29, 2019. Hansen does not want to waive any privilege
objections but does not feel that he has adequate time to review all the files before the existing deadline.
He reasons that 20,436 files will take an inordinate amount of time to review since reviewing the first set
of 5,473 files took his legal team a collected 180 hours. Dkt. 18-1, at 4, 7. In light of this, Hansen feels
that he will have to postpone preparing for trial in order to accomplish this task and that the choice
between reviewing these files and preparing for trial is “untenable” and “Hobbesian.” Id. at 2, 7.


MEMORANDUM DECISION AND ORDER - 8
privilege applies rests not with the party contesting the privilege, but with the party

asserting it.” Weil v. Investment/Indicators, Research & Mgmt., Inc., 647 F.2d 18, 25 (9th

Cir. 1981).

       Though the filter team did not produce the results of its privilege review until

December 20, 2018, Hansen could have reviewed the documents on the Chief

Compliance Officer’s hard drive and the server before that time. Hansen was aware of the

seizure and was not deprived of the items searched. Because he could have identified

privilege at any time after the November 9, 2016 search, Hansen, arguably, might have

even waived his privilege due to inaction. See U.S. v. De La Jara, 973 F.2d 746, 750 (9th

Cir. 1992) (noting that privilege is waived when the “privilege holder fails to pursue all

reasonable means of preserving the confidentiality of the privileged matter” and finding

that the defendant waived privilege by six-months of inaction); U.S. v. SDI Future

Health, Inc., 464 F.Supp.2d 1027, 1046 (D. Nev. 2006) (because defendant did not “take

steps to identify and assert its privilege . . . within a reasonable time after it was granted

access to the seized records” the privilege was waived).

       In this case, the Government invited Hansen to request an extension if they did not

believe the privilege review could be completed by the deadline. Dkt. 26-8. Requesting

an extension would have been reasonable. In fact, Hansen was granted more time for the

privilege review of Hansen’s own hard drive. See Dkt. 26-2, 26-3, 26-4, 26-5, & 26-6.

       Other reasonable means may have included filing a motion for the return of the

seized materials pursuant to Rule 41(g) of the Federal Rules of Criminal Procedure, or a

motion to suppress under Rule 12. See De La Jara, 973 F.2d at n.2.


MEMORANDUM DECISION AND ORDER - 9
       Furthermore, the filter team has already sorted through the documents for

privilege. The documents in question are those labeled “non-protected” by the filter team;

the “protected” documents will not be given to the prosecution. Hansen argues that he

asserted privilege for 805 of the 5,473 “non-protected” documents from his own hard

drive. Thus, he believes there are privileged documents among the 20,436 “non-

protected” documents from the Chief Compliance Officer’s hard drive and the server.

However, though the 805 documents listed on his privilege log were not turned over to

the prosecution, they were not definitely privileged. The burden of proving privilege is

squarely upon Hansen. See Weil, 647 F.2d at 25. Hansen has not met this burden, nor

substantially complied with the strict requirements of a privilege log. As the Government

notes, Hansen’s privilege log “contain[ed] hundreds of . . . items that clearly are not

privileged, including . . . over 200 items described as ‘embedded image, logo, signature

block.’” Dkt. 26, at 6–7 n.2.

       Thus, the argument that this review is an undue, significant burden is meritless and

not good cause for a Rule 16(d)(1) protective order.

       Second, Hansen asserts there is good cause for a protective order because the

government did not adhere to the review procedures outlined in the affidavit in support of

the warrant. Hansen notes that the affidavit specifies that:

       Electronic documents seized at the execution of the warrant will be filtered
       so as to exclude any documents associated with counselors or law firms
       known to be representing Yellowstone. The filtered documents will be
       reviewed by a taint team and any documents which fall within the attorney-
       client privilege will be excluded from the investigators assigned.

In re Search of Yellowstone Partners, Case No.:4:16-MJ-09607-REB, No.3 (D. Idaho


MEMORANDUM DECISION AND ORDER - 10
Nov. 14, 2016).

       Hansen argues that the actual review failed to meet the standard set forth by the

affidavit in two respects: (1) some of the materials are outside of the warrant’s scope and

(2) some are irrelevant and “not even potentially privileged, because they do not include

or reference [his] counsel.” Dkt. 18-1, at 9. He argues reviewing the excessive number of

documents, which may be outside of the warrant’s scope or which are clearly not

privileged, would “waste time.” Id.

       It is unnecessary for the Court to determine whether the materials are beyond the

warrant’s scope since “[a] person aggrieved by an unlawful search and seizure of

property or by the deprivation of property may move for the property’s return.” Fed. R.

Crim. P. 41(g). Hansen has not done so. If the materials are beyond the warrant’s scope,

another procedural remedy is to move to suppress evidence. Fed R. Crim. P. 41(h). A

protective order, on the other hand, is not an appropriate remedy.

       As to the argument concerning irrelevant documents, it is not a surprise that some

of the documents labeled “non-protected” are clearly not privileged. “[T]he filter team

does not believe [these documents] are privileged.” Dkt. 18-1, at Ex. 3. While Hansen

could have chosen to make objections at any time, he instead chose to wait for the results

of the filter team’s review before making objections. He need not “waste time” reviewing

every document the filter team labeled “non-protected.” Alternatively, he could use

search filters to expedite the review or simply trust the results of the filter team process.

Finally, Hansen himself could have conducted a privilege review before the filter team

finished its review.


MEMORANDUM DECISION AND ORDER - 11
       Hansen’s argument that the Government failed to adhere to the warrant does not

rise to the level of good cause necessary for a protective order.

       The final argument in Hansen’s Motion for Protective Order is that the privilege

review “will ultimately prove unnecessary.” Dkt. 18-1, at 9. He “anticipates filing a

motion to suppress materials seized in the Yellowstone search,” and if that motion is

granted, the privilege review will have been for naught. Id. at 9–10. If Hansen believes

that is true, then the obvious solution is to not review the documents for privilege. He is,

after all, not required to conduct this review. On the other hand, it seems imprudent to

rely on an unfiled motion—which may or may not be granted—as the rational for not

performing a critical discovery task that Hansen is free to undertake at any time.

       In short, this argument does not provide good cause for a protective order.

                                        V. ORDER

   THE COURT HEREBY ORDERS:

   1. Hansen’s Motion for Protective Order Prohibiting Government Access to

       Potentially Privileged Materials (Dkt. 18) is DENIED.

   2. Hansen must make any remaining privilege objections within fourteen (14) days

       of the issuance of this Order.

                                                  DATED: June 6, 2019


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
